                 Case 2:21-cr-00006-RSL Document 24 Filed 01/22/21 Page 1 of 2



 1                                                      THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                          NO. CR21-006 RSL
 8
                                  Plaintiff,           ORDER GRANTING UNOPPOSED
 9
            v.                                         MOTION TO SCHEDULE GUILTY
10
                                                       PLEA HEARING VIA
     RENE JACOBS,                                      VIDEOCONFERENCE
11
                                  Defendant.
12

13          THE COURT has considered the unopposed motion of the parties to proceed forward

14   with a guilty plea hearing via videoconference and finds that:
15
            (a) Under General Order 04-20, felony pleas and sentencings may
16
            proceed by video or telephone if “the district judge in a particular case finds for specific
17
            reasons that the plea or sentencing in that case cannot be further delayed without
18
            serious harm to the interests of justice.” A plea hearing in this case cannot be delayed
19
            without serious harm to the interests of justice; and
20
            (b) Mr. Jacobs would like to plead guilty and resolve the case in a
21
            timely fashion; and
22

23          (c) Mr. Jacobs wishes to enter a plea as soon as possible in light of

24          anticipated delay associated with the COVID pandemic and a desire to alleviate

25          presumptive backlogged court calendars following the COVID recovery process. Mr.
     ORDER GRANTING MOTION TO                               NEWTON AND HALL, ATTORNEYS AT LAW, PLLC
     SCHEDULE GUILTY PLEA HEARING                                  610 CENTRAL AVENUE SOUTH
     VIA VIDEOCONFERENCE                                             KENT, WASHINGTON 98032
                                                                  (253) 852-6600 - FAX (253) 852-6800
              Case 2:21-cr-00006-RSL Document 24 Filed 01/22/21 Page 2 of 2



 1          Jacobs believes that the Court may not be as able to accommodate a timely resolution
 2          of his case in the future as more cases are delayed; and
 3
                     (d) a videoconference guilty plea hearing would avoid further delays in the
 4
           ultimate sentencing in this case, which would cause “serious harm to the interests of
 5
            justice.” See General Order No. 04-20 (3/30/20).
 6

 7

 8
            DONE this 22nd day of January, 2021.

 9

10

11
                                                           A
                                                           Robert S. Lasnik
12                                                         United States District Judge

13

14
     Presented by,
15

16
     _/s/ Bradley Barshis_____
17
     Bradley Barshis
18   Attorney for Mr. Jacobs

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO                               NEWTON AND HALL, ATTORNEYS AT LAW, PLLC
     SCHEDULE GUILTY PLEA HEARING                                  610 CENTRAL AVENUE SOUTH
     VIA VIDEOCONFERENCE                                             KENT, WASHINGTON 98032
                                                                  (253) 852-6600 - FAX (253) 852-6800
